Appeal Dismissed and Memorandum Opinion filed February 27, 2020.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00093-CR

                    WILLIAM BARRIE BOWLIN, Appellant

                                           V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 274th District Court
                              Hays County, Texas
                      Trial Court Cause No. CR-17-0993-A

                           MEMORANDUM OPINION

      Appellant was convicted of driving while intoxicated and sentenced to thirty
years on August 13, 2019. Appellant timely filed a motion for new trial. Therefore,
appellant’s notice of appeal was due by November 12, 2019 (November 11, 2019,
was a legal holiday). See Tex. R. App. P. 26.2(a)(2).

      A court of appeals may grant an extension of time if, within 15 days after the
deadline for filing the notice of appeal, the party files (a) the notice of appeal in the
trial court, and (b) a motion for extension of time in the court of appeals. See Tex.
R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2). Thus, the notice of appeal and
any motion to extend time were due by November 27, 2019. Appellant’s notice of
appeal and a motion to extend time to file the notice of appeal were untimely filed
on December 23, 2019.

      A notice of appeal that complies with the requirements of Rule 26.2 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). When the notice of appeal and motion for extension of time are not
filed within the 15-day period, the court of appeals can take no action other than to
dismiss the appeal for lack of jurisdiction. See id. On [date], the parties were
notified that the appeal would be dismissed for lack of jurisdiction unless a party
demonstrated that the court has jurisdiction. Appellant’s response does not
demonstrate this court’s jurisdiction.

      Accordingly, the appeal is dismissed for lack of jurisdiction.




                                   PER CURIAM


Panel consists of Justices Bourliot, Hassan and Poissant.

Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2